Rice, J.,
concurred in sustaining the exceptions, but from that part of the opinion which precludes the mortgager, (when sued, after a foreclosure, for the balance due on the mortgage debt,) from making claim for rents and profits received by the mortgagee previous to the foreclosure, he dissented, and observed ; — “A mortgage is merely collateral to the principal debt, why then should it not be treated as other collateral security? Were stocks of any kind or choses in action mortgaged, and these collaterals applied in payment, and an action brought to collect a balance, can there be any doubt that our courts would require the party thus claiming a balance to account for the interest or dividends collected, as well as for the principal, or value of the stocks? The same principle must apply to mortgages of real estate. When a party claims a balance, he must account for all he has received from the collateral security in his hands.
. It will be'found that the rule laid down in the cases, cited by Judge Tenney, originated in combating the doctrine of the English Chancery Courts, that by an absolute foreclosure of the mortgage the whole mortgage debt was thereby paid, or when the mortgager was allowed to claim a balance, the foreclosure should thereby be reopened. It is this English doctrine of absolute payment, that is so ably refuted by Judge Story in the case cited. I do not find that the facts in any of the cases relied upon raise the question of accounting for rents and profits, nor that the attention of the courts was called to that question. Hence the general terms in which the doctrine announced in the opinion of Judge Tenney is stated.
The equitable, and I think, the true doctrine applicable to this class of cases, is thus stated by Parsons, C. J., in the *287case of Newhall & al. v. Wright, 3 Mass. 138.— “If neither the mortgager nor any subsequent mortgagee will redeem, the presumption is violent, that the land, together with the rents and profits received, is not worth more than the debt and interest due. .If it should be worth less, and the first mortgagee should sue the mortgager to recover the deficiency, in that suit the mortgager will be allowed not only for the value of the lands when the mortgagee took possession, but also for all the rents and profits he received after possession."